SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 30, 2013 OR o TRANSITION REPORT UNDER SECTION 13 OF 15(d) OF THE EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number 000-54747 SKKYNET CLOUD SYSTEMS INC. (Exact name of registrant as specified in its charter) Nevada 45-3757848 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 20 Bay Street – Suite 1100, Toronto, Ontario, Canada M5J 2N8 (Address of principal executive offices) (888) 628-2028 (Issuer's telephone number) Indicate by check mark whether the Company (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the Company was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: YesxNo o Indicate by check mark whether the Company is a large accelerated filer, an accelerated file, non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filed o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the Company is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x As of June 4, 2013, there were 49,334,000 shares of Common Stock of the issuer outstanding. TABLE OF CONTENTS Page PART I: FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Consolidated Balance Sheets as of April 30, 2013 and October 31, 2012 (Unaudited) 4 Consolidated Statements of Operations for the Three Months Ended April 30, 2013 and 2012 (Unaudited) 5 Consolidated Statements of Cash Flows for the Three Months Ended April 30, 2013 and 2012 (Unaudited) 6 Notes to Consolidated Financial Statements (Unaudited) 7 Item 2. Management’s Discussion and Analysis and Plan of Operation 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk 11 Item 4. Controls and Procedures 11 PART II: OTHER INFORMATION Item 1. Legal Proceedings 12 Item 1A. Risk Factors 12 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 12 Item 3. Defaults upon Senior Securities 12 Item 4. Mine Safety Information 12 Item 5. Other Information 12 Item 6. Exhibits 13 Signatures 14 2 FORWARD LOOKING STATEMENTS Statements made in this Form 10-Q that are not historical or current facts are forward-looking statements. These statements often can be identified by the use of terms such as “may,” “will,” “expect,” “believe,” “anticipate,” “estimate,” “approximate” or “continue,” or the negative thereof. We wish to caution readers not to place undue reliance on any such forward-looking statements, which speak only as of the date made. Any forward-looking statements represent management’s best judgment as to what may occur in the future. However, forward-looking statements are subject to risks, uncertainties and important factors beyond our control that could cause actual results and events to differ materially from historical results of operations and events and those presently anticipated or projected. Among the factors that could cause actual results to differ materially from the forward-looking statements are the following: the Company’s ability to obtain necessary capital, the Company’s ability to meet anticipated development timelines, the Company’s ability to protect its proprietary technology and knowhow; the Company’s ability to identify and develop a network of physicians, the Company’s ability to establish a global market, clinical trial results, the Company’s ability to successfully consummate future acquisitions and such other risk factors identified from time to time in the Company’s reports filed with the Securities and Exchange Commission, including those filed with this Form 10-Q quarterly report. We disclaim any obligation subsequently to revise any forward-looking statements to reflect events or circumstances after the date of such statement or to reflect the occurrence of anticipated or unanticipated events. 3 PART I ITEM 1: FINANCIAL STATEMENTS SKKYNET CLOUD SYSTEMS, INC. CONSOLIDATED BALANCE SHEETS (Unaudited) April 30, October 31, ASSETS Current Assets: Cash and cash equivalents $ $ Accounts receivable Total current assets Property and equipment, net of accumulated depreciationof $67,131 and $66,236 respectively Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities: Accounts payable and accrued expenses $ $ Accrued liabilities – related party Taxes payable Total current liabilities Note payable to related parties Total liabilities Stockholders’ Deficit: Preferred stock; $0.001 par value, 5,000,000 shares authorized, 5,000 shares issued and outstanding 5 5 Common stock; $0.001 par value, 70,000,000 sharesauthorized, 49,334,000 and 49,334,000 shares issuedand outstanding, respectively Additional paid-in capital Change due to currency translation ) ) Accumulated deficit ) ) Total stockholders’ deficit ) ) Total Liabilities and Stockholders’ Deficit $ $ The accompanying notes are an integral part of the unaudited consolidated financial statements. 4 SKKYNET CLOUD SYSTEMS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended April 30, Six Months Ended April 30, Revenue $ $ $ Direct material costs Operating Expenses: General and administrative Depreciation Income(loss) from operations ) ) Other Income (Expenses): Tax refund Interest expense ) ) Total other income (expenses) ) Net income(loss) $ ) $ ) $ Net income(loss) per common share attributable to common stockholders (basic and diluted) $ ) $ $ ) $ Weighted average common shares outstanding (basic and diluted): The accompanying notes are an integral part of the unaudited consolidated financial statements. 5 SKKYNET CLOUD SYSTEMS, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended April 30, CASH FLOWS FROM OPERATING ACTIVITIES Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation expense Changes in operating assets and liabilities: Accounts receivable ) ) Accounts payable and accrued expenses Taxes payable ) Accrued liabilities – related parties ) NET CASH PROVIDED BY (USED IN) OPERATING ACTIVITIES ) CASH FLOWS FROM INVESTING ACTIVITIES Cash paid for the purchase of fixed assets ) NET CASH USED IN INVESTING ACTIVITIES ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from the sale of common stock Payments on notes payable –related parties ) Proceeds from notes payable – related parties NET CASH PROVIDED BY (USED IN) FINANCING ACTIVITIES ) Effect of exchange rate changes on cash ) ) Net increase in cash Cash, beginning of period Cash, end of period $ $ SUPPLEMENTAL CASH FLOWS INFORMATION Interest paid $ $ Income taxes paid $ $ Noncash Investing and Financing Activities: Founders shares issued $ $ Shares issued for acquisition of subsidiary $ $ The accompanying notes are an integral part of the unaudited consolidated financial statements. 6 SKKYNET CLOUD SYSTEMS, INC. NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1 – ORGANIZATION AND BASIS OF PRESENTATION Skkynet Cloud Systems, Inc. (“Skkynet” or “the Company”) is a newly-formed Nevada corporation headquartered in Toronto, Canada. Skkynet operates business through its wholly-owned subsidiary Cogent Real-Time Systems, Inc. (Cogent). Skkynet was formed primarily for the purpose of taking the existing business lines of Cogent and its current and future customers and integrating these businesses with Cloud based systems. We also intend to expand the areas of business activity to which the kinds of products and services we provide are applied. In March 2012, we completed the acquisition of all of the issued and outstanding shares of common stock of Cogent from Sakura Software Inc. and Benford Consultancy Inc. in exchange for a total of thirty million (30,000,000) restricted shares of our common stock, as a result of which Cogent became our wholly-owned subsidiary. As part of the exchange transaction we also issued 5,000 Series A Preferred shares to Sakura Software and Benford Consultancy. Prior to the closing of the exchange transaction, we did not have any operating revenues. At the acquisition closing, Cogent’s business consisted primarily of providing connectivity and data acquisition to a wide variety of industrial and office hardware and software products, and then making that data available over a network using industry-standard protocols. Cogent currently markets its products and services primarily to manufacturers in industrial processes and financial services companies. The accompanying unaudited interim financial statements of the Company have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission (SEC), and should be read in conjunction with the audited financial statements and notes thereto contained in the Company’s October 31, 2012 Annual Report filed with the SEC on Form 10-K. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim periods presented have been reflected herein. The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year. Notes to the financial statements which would substantially duplicate the disclosure contained in the audited financial statements for the most recent fiscal year end October 31, as reported on Form 10-K, have been omitted. NOTE 2 – GOING CONCERN As shown in the accompanying financial statements, Skkynet has an accumulated deficit of $385,819 as of April 30, 2013 and incurred a net loss of $31,875 for the six month period ended April 30, 2013. Unless profitability and increases in stockholders’ equity continue, these conditions raise substantial doubt as to Skkynet’s ability to continue as a going concern. The consolidated financial statements do not include any adjustments that might be necessary if Skkynet is unable to continue as a going concern. Skkynet continues to review its expense structure reviewing costs and their reduction to move towards profitability. The Company’s expenses are planned to decrease as a percent of revenue resulting in profitability and increased shareholders’ equity. 7 NOTE 3 – RELATED PARTY TRANSACTIONS On April 30, 2012, Andrew Thomas, Shizuka Thomas and Paul Benford converted the salary they had accrued through our subsidiary through January 31, 2012 to notes payable due from that subsidiary. The notes mature on April 29, 2015 and bear an interest rate of 6% per annum on the outstanding balance. Interest payments are due quarterly commencing October 30, 2012. As of April 30, 2013 the outstanding amounts on the notes payable were $204,571 plus accrued interest of $12,571 for a total of $217,142. On January 1, 2012 and April 15, 2012 the Company and its subsidiary entered into employment agreements with four of its officers and directors. As a result of these agreements the Company has accrued compensation for each of the individuals. As of April 30, 2013 the accrued liability for compensation was $497,897. On February 1, 2013 the Company granted 50,000 options to an officer of the Company. The options vested 20% immediately with 20% vested on each year’s anniversary of the grant date. The options are exercisable at ten cents per share and expire on January 31, 2018. Management valued the options and determined the fair value of the options on the date of grant was nominal. NOTE 4 – INCOME TAX REFUND During the period ended April 30, 2013 the subsidiary of the Company received a tax refund from Revenue Canada. The refund received of $85,840 related to tax credits applied for the tax years ended 2010 and 2011 which were subsequently approved and refunded in 2013. 8 ITEM2: MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS This report contains forward looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended and Section 21E of the Securities Exchange Act of 1934, as amended. Skkynet’sactual results could differ materially from those set forth on the forward looking statements as a result of the risks set forth in Skkynet’s filings with the Securities and Exchange Commission, general economic conditions, and changes in the assumptions used in making such forward looking statements. OVERVIEW The Company operates business through its wholly-owned subsidiary Cogent Real-Time Systems, Inc. (Cogent). The Company has taken the existing business lines of Cogent and integrating these with Cloud based systems. The Company provides software and related systems and facilities to collect process and distribute real-time information over a network. This capability allows the customers to both locally and remotely manage, supervise and control industrial processes and financial information systems. By using this software and where requested by a client, our web based assets, this give clients and their customers (to the extent relevant) the ability and the tools to observe and interact with these processes and services in real-time as they are underway and to give them the power to analyze, alter, stop or otherwise influence these activities to conform to their plans. RESULTS OF OPERATIONS For the three and six month periods ending April 30, 2013, revenues were $250,878 and $405,635 and for the same periods in 2012, revenues were $214,915 and $399,647, respectively. Revenue increases for the three month period ending April 30, 2013 over the three month period ended April 30, 2012are the result of increased sales to customers plus added customers. Our six months increase in sales in the period ended April 30, 2013 over the same period in 2012, although minimal results from a growing customer base and delivery of our product. General and administrative expense increased to $257,397 for the three months ended April 30, 2013 and $510,991 for the six months ended April 30, 2013 from $184,991 for the three months ended April 30, 2012 and $374,220 for the six months ended April 30, 2012. The increase in general and administrative expenses was dueto the added cost of the public reporting requirements of the Company along with increased expenditures related to overseas research and market development. The operating loss for the three and six month periods ending April 30, 2013 consisted of an operating loss of $8,838 and $109,985 and operating income of $28,586 and $21,376 in the same periods in 2012. 9 Other income (expenses) for the three and six month periods ending April 30, 2013 were $(3,881) and $78,110. Other expenses for the three months ended April 30, 2013 consisted of interest expense of $3,881. Other income for the six months ended April 30, 2013 consisted of a tax refund of $85,840 and interest expense of $7,730. This compared to other income (expenses) of zero for the same periods in 2012. Net loss of $12,719 and $31,875 was recorded for the three and six month periods ending April 30, 2013 compared to net income of $28,586 and $21,376 for the same periods in 2012. LIQUIDITY AND CAPITAL RESOURCES At April 30, 2013, Skkynet had current assets of $402,802 and current liabilities of $535,688, resulting in negative working capital of $132,886. Accumulated deficit as of April 30, 2013 was $385,819. Net cash provided from operations for the six months ending April 30, 2013 was $99,092 compared to net cash used of $21,354 for the same period in 2012, a positive change of $120,446. Net cash provided increased due primarily to the change in accounts payable of $30,459 and accrued salaries of $188,515, an increase from the change in accounts payable of zero in the same period in 2012 and accrued liabilities related party of ($156,639). Net cash used in investing activities was $984 for the six months ended April 30, 2013 compared to zero in the same period in 2012. Net cash used in financing activities during the six months ended April 30, 2013 was $6,086 compared to net cash provided of $90,779 in 2012, a negative change of $96,865. The change was due to payment of notes to related parties in the amount of $6,086 in 2013 compared to proceeds from notes payable of $86,179 and the sale of common stock of $4,600 during 2012. Our existing capital may not be sufficient to meet Skkynet's cash needs, including the costs of compliance with the continuing reporting requirements of the Securities Exchange Act of 1934, as amended. This condition raises substantial doubt as to Skkynet's ability to continue as a going concern. The financial statements do not include any adjustments that might be necessary if Skkynet is unable to continue as a going concern. EMPLOYEES As of April 30, 2013, Skkynet had 4 employees. OFF-BALANCE SHEET ARRANGEMENTS We have no significant off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to stockholders. 10 ITEM 3: QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK As a “smaller reporting company” as defined by Item 10 of Regulation S-K, Skkynet is not required to provide information required under this Item. ITEM 4: CONTROLS AND PROCEDURES This report includes the certifications of our Chief Executive Officer and Chief Financial Officer required by Rule 13a-14 under the Securities Exchange Act of 1934 (the "Exchange Act"). See Exhibits 31.1 and 31.2. This Item 4 includes information concerning the controls and control evaluations referred to in those certifications. Evaluation of Disclosure Controls and Procedures Disclosure controls and procedures (as defined in Rules 13a-15(e) and 15d-15(e) under the Exchange Act) are designed to ensure that information required to be disclosed in reports filed or submitted under the Exchange Act is recorded, processed, summarized, and reported within the time periods specified in SEC rules and forms and that such information is accumulated and communicated to management, including the Principal Executive Officer and the Principal Financial Officer, to allow timely decisions regarding required disclosures. In connection with the preparation of this report, our management, under the supervision and with participation of our Principal Executive Officer and Principal Financial Officer (the “Certifying Officers”) conducted an evaluation of the effectiveness of the design and operation of our disclosure controls and procedures as of April 30, 2013. Based on that evaluation, our management concluded that there is a material weakness in our disclosure controls and procedures over financial reporting. The material weakness results from a lack of written procedures which effectively documents the proper procedures and descriptions of the duties of all persons involved in the disclosure controls of the Company. The Company hopes to implement plans to document the procedures and internal controls of the Company. A material weakness is a deficiency, or a combination of control deficiencies, in disclosure control over financial reporting such that there is a reasonable possibility that a material misstatement of the Company’s annual or interim financial statements will not be prevented or detected on a timely basis. This does not include an evaluation by the Company’s registered public accounting firm regarding the Company’s internal control over financial reporting. Changes in Internal Control over Financial Reporting There have been no changes in our internal control over financial reporting identified in connection with the evaluation required by paragraph (d) of Exchange Act Rules 13a-15 or 15d-15 that occurred during our second quarter that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. Our management believes that the Unaudited Financial Statements included herein present, in all material respects, the Company’s financial condition, results of operations and cash flows for the periods presented. 11 PART II – OTHER INFORMATION ITEM 1: LEGAL PROCEEDINGS. None ITEM 1A: RISK FACTORS There have been no material changes to Skkynet’s risk factors as previously disclosed in our most recent 10-K filing for the year ending October 31, 2012. ITEM 2: SALES OF EQUITY SECURITIES AND USE OF PROCEEDS. None ITEM 3: DEFAULTS UPON SENIOR SECURITIES. None ITEM 4: MINE SAFETY INFORMATION None ITEM 5: OTHER INFORMATION. None 12 ITEM 6: EXHIBITS EXHIBIT 31.1 Certification of Principal Executive Officer EXHIBIT 31.2 Certification of Chief Financial Officer EXHIBIT 32.1 Certification of Compliance to Sarbanes-Oxley EXHIBIT 32.2 Certification of Compliance to Sarbanes-Oxley 101.INS** XBRL Instance Document 101.SCH** XBRL Taxonomy Extension Schema Document 101.CAL** XBRL Taxonomy Extension Calculation Linkbase Document 101.DEF** XBRL Taxonomy Extension Definition Linkbase Document 101.LAB** XBRL Taxonomy Extension Label Linkbase Document 101.PRE** XBRL Taxonomy Extension Presentation Linkbase Document ** XBRL (Extensible Business Reporting Language) information is furnished and not filed or a part of a registration statement or prospectus for purposes of Sections11 or 12 of the Securities Act of 1933, as amended, is deemed not filed for purposes of Section18 of the Securities Exchange Act of 1934, as amended, and otherwise is not subject to liability under these sections. 13 SIGNATURES In accordance with the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. SKKYNET CLOUD SYSTEMS INC. Date June 4, 2013 By: /s/ Andrew Thomas Andrew Thomas, CEO By: /s/ Lowell Holden Lowell Holden, CFO 14
